DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1 in the reply filed on 11/5/2021 is acknowledged. The Examiner notes that the Applicant was correct in indicating that claim 6 was identified incorrectly by the Examiner in the requirement for restriction.  Applicant correctly identified the claims in the response and as being grouped as claims 1-4 being the slide rail device and claim 5 being the method of manufacturing the slide rail device.  Applicant’s election of invention 1 (claims 1-4) is noted and claims 1-4 will be examined below.  The Examiner appreciates the Applicant’s clarification on the record of the typographical error.  
Claim 5 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group 2, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/5/2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Teramachi US 2002/0079747 (hereinafter Teramachi) in view of Sienz US 5850112 (hereinafter Sienz).

    PNG
    media_image1.png
    691
    968
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    580
    771
    media_image2.png
    Greyscale

Re. Cl. 1, Teramachi discloses: A slide rail device (Fig. 1) comprising: a track member (7, Fig. 1) that extends along a longitudinal direction (see “stroke” direction, Fig. 1), and that has 5two side walls (7b, Fig. 1) being opposite to each other along a transverse direction which is transverse to the longitudinal direction (see Fig. 1), a base wall (7a, Fig. 1) interconnecting said side walls, and two outer passage halves (11, Fig. 1-2) indented respectively 10into said side walls and extending along the longitudinal direction (see Fig. 1); a slider unit (8, Fig. 1) that includes a slider (8, Fig. 1) disposed on said track member between said side walls (see Fig. 1), being slidable along said base wall (see Fig. 1, in “stroke” direction), 15and having upper and lower faces (see annotated figure 1) that are parallel to each other, two end faces (see annotated figure 1) that are opposite to each other -long the longitudinal direction, and that are 20connected between said upper and lower faces (see annotated figure 1), two outer side faces (8c, Fig. 1) that are opposite to each other along the transverse direction, and that are connected between said end faces (see Fig. 1), a recess (see annotated figure 1) that is indented into said lower face, 25that extends through said end faces along the longitudinal direction (see Fig. 1 and 4), and that is cooperatively defined bySUBSTITUTE SPECIFICATION 18 two inner side faces (see annotated figure 1) being opposite to each other along the transverse direction, and being transverse to said lower face (see Fig. 1), and an inner connecting face (see annotated figure 1) disposed between 5and parallel to said upper and lower faces (see Fig. 1), and connected between said inner side faces (see Fig. 1 and 4), two first passage holes (see Fig. 2, holes in 8d where balls 12 pass through between 19s) that extend through said end faces along the longitudinal direction (see Fig. 2), and that are disposed at opposite sides of said recess along 10the transverse direction (see Fig. 2, top and bottom portions of 8 have the holes where the balls 12 pass), and two inner passage halves (15, Fig. 1-2) that are indented respectively into said outer side faces (see Fig. 1-2), each of said inner passage halves cooperating with a respective one of said outer passage halves to form a second passage 15hole (see Fig. 1-2, balls 12 fit in the inner and outer passage halves 11 and 15), a linear motor (1-2, Fig. 1) unit that includes a stator fixedly disposed on said base wall of said track member (see Fig. 1 and 4, O’), 25a rotor received in said receiving space (see Fig. 5, I’), connected to said inner connecting face of said slider (see Fig. 5), and having a surrounding face that cooperates with saidSUBSTITUTE SPECIFICATION 1 9 inner connecting face (see Fig. 5, cooperating as being secured thereto), and two recirculating bearing units (see 19s and 12s, of parts 4, Fig. 2), each of said recirculating bearing units including 10two recirculating devices (19s, Fig. 2) being opposite to each other along the longitudinal direction (see Fig. 2), and being mounted respectively to said end faces of said slider (see Fig. 2), each of said recirculating devices having a recirculating hole (26, Fig. 3), said recirculating holes of said 15recirculating devices of each recirculating bearing unit cooperating with a respective one of said first passage holes and a respective one of said second passage holes to define a recirculating circuit (see Fig. 2, circuit where 12s are), and a roller group (12, Fig. 2) movably received in said 20recirculating circuit (see Fig. 2); wherein a first distance between said inner connecting face and an imaginary reference plane which is defined by center axes of said first passage holes (see annotated figure 4) and a second distance between the imaginary 25reference plane and said lower face of said slider (see annotated figure 4).
Re. Cl. 3, Teramachi discloses: each of said inner side faces is a flat surface (see Fig. 1-4).
Re. Cl. 1, Teramachi does not disclose and two block boards disposed in said recess, being opposite to each other along the longitudinal direction, fixedly fastened to said inner connecting face of said slider, and cooperating with said inner connecting face 20and said inner side faces to define a receiving space that opens toward said base wall of said track member; said inner side faces and said block boards to define a filling space, and a plurality of screws fixedly fastening said rotor to said inner connecting face; 5a heat dissipating member that fills said filling space, and that is seamlessly connected between said rotor and said slider unit; or the first distance is greater than the second distance. Sienz discloses a linear motor (Fig. 1) which includes a recess (see Fig. 1, where 1 is located) and two block boards (15 and 16, Fig. 1) disposed in said recess (see Fig. 1, extending downward to form lateral bounds of the recess), being opposite to each other along the longitudinal direction (see Fig. 1), fixedly fastened to said inner connecting face of said slider (see Fig. 1, via bolt shown attaching 15/16 to 10), and cooperating with said inner connecting face 20and said inner side faces to define a receiving space (see Fig. 1, space between 15 and 16 which receives 4) that opens toward said base wall of said track member (see Fig. 1, open towards base wall 2); said inner side faces and said block boards to define a filling space (see Fig. 1, space between 15-18 and 18s that 9 fills), and a plurality of screws (see Fig. 1) fixedly fastening said rotor to said inner connecting face (see Fig. 1 passing through 10, 9 and 4); 5a heat dissipating member (see 9, Fig. 1) that fills said filling space (see Fig. 1), and that is seamlessly connected between said rotor and said slider unit (see Fig. 1, seamlessly connected between 10 and 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Teramachi device to have the block boards and heat dissipating member as disclosed by Sienz since Sienz states that such a modification provides heat removal (Col. 2, Lines 43-46) and a more efficient and precise temperature control of the device (Col. 2, Lines 7-10).  
Re. Cl. 1, the combination of Teramachi in view of Sienz does not disclose that the first distance is greater than the second distance.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Teramachi in view of Sienz to have the first distance greater than the second distance since it has been held that “where the only difference (see Page 10, Lines 8-14 for example).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Teramachi in view of Sienz as applied to claims 1 and 3 above, and further in view of Aso US 2008/0303356 (hereinafter Aso).
Re. Cl. 2, the combination of Teramachi in view of Sienz does not disclose the heat dissipating member is made of a thermo-conductive epoxy resin.  Aso discloses a linear motor (Fig. 1) which employs an epoxy resin as a heat dissipating member since epoxy resin is excellent in insulating property and also excellent in heat resistance (Paragraph 0008, Lines 11-15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the Sienz heat dissipating member to be a thermo-conductive epoxy resin as disclosed by Aso since Aso states that such a material epoxy resin is excellent in insulating property and also excellent in heat resistance (Paragraph 0008, Lines 11-15).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Teramachi in view of Sienz as applied to claims 1 and 3 above, and further in view of Michioka US 2007/0009720 (hereinafter Michioka).
Re. Cl. 4, as discussed above in reference to claim 3, Teramachi discloses that inner side faces are flat and therefore does not disclose that the inner side faces are waved surfaces.  Michioka discloses that it is known to use various different shaped surfaces in slide rails (see Fig. 3 vs. Fig. 6) in order to alter the area created by the structure (Paragraph 0055, Lines 4-9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inner side faces to be waved rather than flat as disclosed by Michioka since Michioka states that such a modification results in the increasing of an area for converting oscillation energy into heat energy (Paragraph 0055, Lines 4-9).  Such a modification would reduce negative effects that oscillation energy could cause within the device and the heat energy would be absorbed by the heat dissipating members as disclosed by Sienz.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Da Conceicao Rosa US 2016/0336843, Oishi US 2020/0240467, Teramachi US 2006/0232141 and US 2001/0022868 disclose other known slide rail devices which are particularly pertinent to Applicant’s invention and are presented to the Applicant for their consideration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632